Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 5/13/2022 has been entered.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Segal (US 4,291,084) discloses laminated thermoplastic sheets comprising a surface layer containing a thermoplastic polymer and mica flakes, and a strength layer containing a thermoplastic polymer and long glass fiber, wherein the two layers are in direct contact (abstract; col 2 ln 55+; col 7 ln 27+). The surface layer can further comprise additional filler, including wollastonite (col 5 ln 62+). The thickness of the surface layer is 5-250 mils (col 6 ln 54+). The strength layer comprises long glass fibers at least 2 inches (50 mm) in length (col 6 ln 60+). The thickness of the strength layer is 2-200 mils (col 7 ln 22+).
Segal is silent with regard to the relative thickness of the two layers. Segal is silent with regard to the length of wollastonite filler. Additionally, Segal is silent with regard to the use of potassium titanate. Furthermore, the reference teaches away from the presently claimed invention because Segal teaches the use of 10-75% by weight of mica in its surface layer (col 2 ln 59+), whereas present claim 1 recites “the A layer consisting of inorganic fibers (a1)…and a thermoplastic resin (a2) and 5% by mass or less of other additives of a total amount of 100% of all components in the A layer”.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D FREEMAN whose telephone number is (571)270-3469. The examiner can normally be reached Monday-Friday 11-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOHN D FREEMAN/Primary Examiner, Art Unit 1787